Order entered June 4, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00195-CR
                                      No. 05-14-00196-CR

                          VINCENT BERNARD JENKINS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F11-53064-V, F13-16340-V

                                           ORDER
          The Court GRANTS appellant’s May 22, 2014 motion to supplement the appellate

record.

          We ORDER Robin Benton, official court reporter for the 292nd Judicial District Court,

to file a supplemental record, within THIRTY (30) DAYS from the date of this order, that

contains the original plea hearing and the hearing held on November 13, 2013.

          We ORDER the Dallas County District Clerk to file a supplemental record, within

THIRTY (30) DAYS from the date of this order, that contains the State’s notice to enhance the

punishment range.
         We ORDER appellant to file the brief within SIXTY (60) DAYS from the date of this

order.




                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE